Matter of Samiha R. (Shante R.) (2016 NY Slip Op 07197)





Matter of Samiha R. (Shante R.)


2016 NY Slip Op 07197


Decided on November 2, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 2, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
L. PRISCILLA HALL
BETSY BARROS
VALERIE BRATHWAITE NELSON, JJ.


2016-01362
 (Docket Nos. N-19051-14, N-19052-14)

[*1]In the Matter of Samiha R. (Anonymous). Administration for Children's Services, petitioner- respondent; 
andShante R. (Anonymous), appellant, et al., respondent. (Proceeding No. 1)
In the Matter of Loreal R. (Anonymous). Administration for Children's Services, petitioner- respondent;
andShante R. (Anonymous), appellant, et al., respondent. (Proceeding No. 2)


Richard Cardinale, Brooklyn, NY, for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Deborah A. Brenner and Jane L. Gordon of counsel), for petitioner-respondent.
Seymour W. James, Jr., New York, NY (Tamara A. Steckler and Susan Clement of counsel), attorney for the children.

DECISION & ORDER
Appeal by the mother from an order of the Family Court, Kings County (Ann E. O'Shea, J.), dated January 27, 2016. The order, after a fact-finding hearing, found that the mother neglected the child Loreal R. and derivatively neglected the child Samiha R.
ORDERED that order is affirmed, without costs or disbursements.
In July of 2014, the petitioner commenced these proceedings pursuant to Family Court Act article 10, alleging that the mother neglected the then eight-month-old child Loreal R. and derivatively neglected the then three-year-old child Samiha R. After a fact-finding hearing, the Family Court found that the mother neglected the child Loreal R. and derivatively neglected the child Samiha R.
Contrary to the mother's contention, the determination that she neglected the child Loreal R. was supported by a preponderance of the evidence (see Family Ct Act §§ 1012[f][i][B]; 1046[b][i]). Where, as here, issues of credibility are presented, the hearing court's findings are accorded great deference (see Matter of Negus T. [Fayme B.], 123 AD3d 836; Matter of China C. [Alexis C.], 116 AD3d 953, 954). The hearing evidence included the testimony of a police officer [*2]who, while searching an apartment pursuant to a search warrant, found a loaded gun on the floor within "arm's length" of the child Loreal R. Under these circumstances, the Family Court correctly determined that the mother's failure to exercise a minimum degree of care in providing the child with proper supervision or guardianship created an imminent danger that the child's physical, mental, and emotional health would be harmed (see Family Ct Act § 1012[f][i][B]; Matter of Leah M. [Anthony M.], 81 AD3d 434; Matter of Tajani B., 49 AD3d 874, 875; Matter of Nicole H., 277 AD2d 380, 381).
Furthermore, the mother's neglect of the child Loreal R. demonstrated a fundamental defect in her understanding of her parental duties sufficient to support the finding of derivative neglect with respect to the child Samiha R. (see Family Ct Act § 1046[a][i]; Matter of Taliya G. [Jeannie M.], 67 AD3d 546, 547).
BALKIN, J.P., HALL, BARROS and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court